               Case 4:18-cv-05999-JSW Document 83-4 Filed 08/12/20 Page 1 of 1


Anwar Burton

From:            Anwar Burton
Sent:            Thursday, March 12, 2020 6:04 PM
To:              'Kopp, Michael W'; Rusche, Tim
Cc:              Vincent Granberry; Joseph Lavi; James Yoo
Subject:         McGhee vs. Tesoro
Attachments:     JNT.LTR.BRIEF.3.12.20.docx



Counsel,

Please see attached joint letter brief. Please insert your portions and return to me for
submission.

Best,

Anwar Burton, Esq.
LAVI & EBRAHIMIAN, LLP
8889 West Olympic Blvd., Suite 200
Beverly Hills, CA 90211
Tel: (310) 432-0000
Fax: (310) 432-0001
E-mail to: aburton@lelawfirm.com

The information contained herein (and any attachments) is confidential and privileged attorney-
client information or work product intended only for the individual or entity to whom it is
addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error please notify me immediately.
Thank you for your cooperation.  PLEASE CONSIDER THE ENVIRONMENT BEFORE PRINTING
THIS EMAIL.




                                                       1
